Stacy, C. J.,
after stating the case: The nonsuit is correct. The plaintiff knew the amount of his insurance, as well as the monthly pre*374miums to be deducted by tbe employer, changed back and forth accordingly as he was demoted or promoted from one classification to another. With this knowledge he cannot, while manager, be heard to say he was superintendent.
In the case of Deesa v. Ins. Co., 204 N. C., 214, 167 S. E., 797, cited and relied upon by plaintiff, the employee had no such knowledge or information. The two cases are not alike.
Affirmed.
SchbNCK, J., took no part in the consideration or decision of this case.